DETAILED ACTION
Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #17110169 received on 7/22/2022. Claims 3 and 5 are cancelled. Claims 1, 6 and 8 are amended. Claims 17-22 are newly added. Claims 2, 4, 7 and 9-16 are left in original form. Claims 1-2, 4 and 6-22 are pending. All pending claims are considered and examined.
Response to Arguments
Applicant’s arguments, filed 7/22/2022, with respect to claims 1, 6 and 8 have been fully considered and are persuasive.  The rejection of claim 1 and objection of claim 6 and 8 has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 4, 6-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Tang discloses a container, comprising: a first identification, wherein the first identification is unique for identifying the container, and the first identification is enclosed within the container and in contact with content stored in the container; a second identification, wherein the second identification is unique for identifying the container and is accessible, wherein the second identification is different from the first identification, and wherein the second identification is associated with the first identification, where the container may be an envelope and the first identification is on a card in the envelope. The cited prior art of record does not teach or fairly suggests a container, comprising: a first identification, wherein the first identification is unique for identifying the container, and the first identification is enclosed within the container and in contact with content stored in the container; a second identification, wherein the second identification is unique for identifying the container and is accessible, wherein the second identification is different from the first identification, and wherein the second identification is associated with the first identification, wherein the container includes a lid, the first identification is disposed on an inner surface of the lid, and the second identification is disposed on an outer surface of the lid (claim 1); nor a container, comprising: a first identification, wherein the first identification is unique for identifying the container, and the first identification is enclosed within the container and in contact with content stored in the container; a second identification, wherein the second identification is unique for identifying the container and is accessible, wherein the second identification is different from the first identification, and wherein the second identification is associated with the first identification, wherein the container includes a bottle, the first identification is disposed in the bottle, and the second identification is disposed on an outer surface of the bottle (claim 6); nor a container, comprising: a first identification, wherein the first identification is unique for identifying the container, and the first identification is enclosed within the container and in contact with content stored in the container; a second identification, wherein the second identification is unique for identifying the container and is accessible, wherein the second identification is different from the first identification, and wherein the second identification is associated with the first identification, wherein the container includes a bag, the first identification is disposed in the bag, and the second identification is disposed on an outer surface of the bag (claim 8).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C LY/Primary Examiner, Art Unit 2887